Title: To George Washington from John Hancock, 12 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 12th 1777. 4 O’Clock A.M.

I am this Moment favoured with yours by the Express—I am sorry for the unfortunate Issue of the Day, but from the Troops keeping up

their Spirits, I flatter myself it will still be in our Power to retrieve the Loss of yesterday.
I have thought proper, in Consequence of the Intelligence received this Morning, to call the Congress together at six O’Clock. I have the Honour to be, with the utmost Respect Sir Your most obed. Serv.

John Hancock Presidt

